United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Asheville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-935
Issued: August 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal of a February 21, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Because more than 180 days elapsed between the last merit decision of OWCP
dated July 20, 2011 to the filing of this appeal on March 11, 2013, the Board lacks jurisdiction to
review the merits of appellant’s claim.1 Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review only the
February 21, 2013 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1

For final adverse OWCP decisions issued on or after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. See 20 C.F.R. § 501.3(e) (2009); R.C., Docket No. 10-2371 (issued July 14, 2011).
2

5 U.S.C. § 8101 et seq.

On appeal appellant contends that OWCP has failed to pay her retroactively for the
period her compensation was suspended as she underwent a second opinion medical examination
on December 2, 2011.
FACTUAL HISTORY
This case has previously been before the Board. On October 11, 2012 the Board affirmed
a July 20, 2011 OWCP hearing representative’s decision, which had affirmed a January 7, 2011
OWCP decision suspending appellant’s compensation benefits in accordance with 5 U.S.C.
§ 8123 on the grounds that she refused to cooperate with a scheduled medical examination.3 The
facts and circumstances of the case as set forth in the Board’s prior decisions are incorporated
herein by reference.4
On November 29, 2012 appellant requested reconsideration on OWCP’s denial of
payment of wage-loss compensation for the period January to August 2011 when OWCP
suspended her compensation pursuant to 5 U.S.C. § 8123.5 In support of her request, appellant
submitted medical and factual evidence including an October 22, 2012 work/school excuse from
Dr. Richard Mays, an attending Board-certified family practitioner, stating that he examined her
on November 3, 2010; an October 2, 2012 note from Dr. Mays requesting OWCP authorize
Mentaz as a covered medicine; and a December 17, 2012 progress note from Dr. Jay H. Warrick,
a treating Board-certified internist and rheumatologist, providing an update on appellant’s
condition.
By decision dated February 21, 2013, OWCP denied appellant’s request for
reconsideration.6

3

Docket No. 12-409 (issued October 11, 2012). As noted, in its October 11, 2012 decision, the Board found that
OWCP properly suspended appellant’s compensation benefits effective January 16, 2011 as she failed to attend the
scheduled medical examination without showing good cause for her refusal. Decisions and orders of the Board are
final upon expiration of 30 days from the date of issuance. 20 C.F.R. § 501.6(d). While an appellant may file a
petition for reconsideration with the Board within 30 days of the date of issuance of a Board decision (20 C.F.R.
§ 501.7(a)), she did not file a petition for reconsideration with the Board of its October 11, 2012 decision.
4

On July 6, 1988 appellant, then a 34-year-old secretary/medical clerk, filed a traumatic injury claim alleging that
on that day she injured her neck and back when she slipped and fell on a wet floor. OWCP accepted the claim for
chronic low back pain, chronic low back strain myalgia and myositis, lumbago and low back strain myofascial pain
syndrome. By letter dated October 16, 1991, OWCP placed appellant on the periodic rolls effective
September 12, 1988.
5

Appellant requested OWCP to expand her claim to include the condition of depression and requested
authorization for a scooter and bed wedges. OWCP has not issued a final decision on this claim. On February 13,
2013 OWCP issued a notice proposing to terminate her compensation benefits. However, no final decision had been
issued at the time of appellant’s appeal to the Board on March 11, 2013. Thus, the Board lacks jurisdiction to
address these issues on appeal. 20 C.F.R. § 501.2(c); see E.L., 59 ECAB 405 (2008); Linda Beale, 57 ECAB 429
(2006) (the Board’s jurisdiction extends only to the review of final decisions by OWCP).
6

The Board notes that, following the February 21, 2013 nonmerit decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) submit relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.9 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.10
ANALYSIS
On November 29, 2012 appellant requested reconsideration. However, she did not
submit any relevant and pertinent new evidence or new relevant argument with her request. In
the October 22, 2012 work excuse note, Dr. Mays stated that he saw appellant on November 3,
2010 for pain. This statement is repetitive of his February 4, 2011 note which also stated that he
saw appellant on November 3, 2010. OWCP considered and rejected Dr. Mays’ February 4,
2011 report in its July 20, 2011 merit decision, which was affirmed by the Board on
October 11, 2012. The Board has held that evidence which is duplicative or cumulative in nature
is insufficient to warrant reopening a claim for merit review.11 The remaining medical evidence
submitted by appellant from Drs. Mays and Warrick, while new, is neither pertinent nor relevant
as it does not address the issue of her failure to attend a scheduled second opinion appointment
on November 3, 2010. The Board has held that the submission of evidence which does not
address the particular issue involved in a case does not constitute a basis for reopening the
claim.12 Because appellant did not raise new arguments or present new evidence that OWCP
erroneously applied or interpreted a specific point of law; advanced any relevant legal arguments
not previously considered by OWCP; or present any relevant and pertinent new evidence, she is
not entitled to further review of the merits of her claim under any criteria of section
10.606(b)(3).13
7

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
8

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
9

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

10

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
11

L.T., Docket No. 09-1798 (issued August 5, 2010); H.G., 59 ECAB 552 (2008); D’Wayne Avila, 57 ECAB 642
(2006); Denis M. Dupor, 51 ECAB 482 (2000).
12

S.J., supra note 9; L.H., 59 ECAB 253 (2007); Tina M. Parrelli-Ball, supra note 10.

13

A.K., Docket No. 09-2032 (issued August 3, 2010); W.C., 59 ECAB 372 (2008); Susan A. Filkins, supra note 8.

3

As appellant did not meet any of the regulatory requirements for review of the merits of
her claim, OWCP properly denied her November 29, 2012 request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2013 is affirmed.
Issued: August 16, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

